DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” first, second and third semiconductor patterns sequentially stacked on a substrate…an epitaxial layer at a side of the gate structure in the second direction, the epitaxial layer being connected to the first, second and third semiconductor patterns, wherein first, second and third channels are formed in the first, second and third semiconductor patterns, respectively, and wherein a minimum length in the second direction of the first channel is greater than a minimum length in the second direction of the second channel and a minimum length in the second direction of the third channel” and [claim 19]”first transistor including: first, second and third semiconductor patterns sequentially stacked on the substrate…a first epitaxial layer at a side of the first gate structure in the second direction, the first epitaxial layer being connected to the first, second and third semiconductor patterns and doped with n-type impurities…second transistor including: fourth, fifth and sixth semiconductor patterns sequentially stacked on the substrate… a second epitaxial layer at a side of the second gate structure in the second direction, the second epitaxial layer being connected to the fourth, fifth and sixth semiconductor patterns and doped with p-type impurities, wherein a minimum length in the second direction of the first channel is greater than a minimum length in the second direction of the second channel and a minimum length in the second direction of the third channel” in combination with remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898